DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-30, 32-36, 38-39, 42-45 and 47-53 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 12/11/2020, with respect to Claims 26-30, 32-36, 38-39, 42-45 and 47-52 with respective to “the multiplexing data comprises a respective multiplexing code for each of the respective plurality of antenna ports, and wherein the respective multiplexing codes are indexed according to a numbering of the respective plurality of antenna ports” have been fully considered and are persuasive. The rejections of claims 26-30, 32-36, 38-39, 42-45 and 47-52 has been withdrawn. 
Allowable Subject Matter
Claims 26-30, 32-36, 38-39, 42-45 and 47-53 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Kim et al. (US 2012/0287875 A1), which directed to A method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. The method includes 
Park et al. (US 2018/0115357 A1), which direct to a method for reporting channel state information (CSI) in a wireless communication system, which is performed by a UE includes: transmitting UE capability information including first control information indicating the total number of CSI-RS ports which are maximally supported in one CSI process to a base station; 
Sumasu et al. (US 2013/0028217 A1), which direct to a wireless communication apparatus and a wireless communication method capable of reducing distortion of a CSI-RS and interference with other CSI-RSs. The wireless communication apparatus according to the invention includes: a CSI-RS generation section that generates CSI-RSs, an arrangement section that arranges the CSI-RSs in a single or a plurality of consecutive OFDM symbols located between a plurality of OFDM symbols, in which a signal other than the CSI-RS is arranged, and adjacent to the plurality of OFDM symbols in which the signal other than the CSI-RS is arranged; and a transmission 
None of these references, take alone or in combination, teaches the claims as, “the multiplexing data comprises a respective multiplexing code for each of the respective plurality of antenna ports, and wherein the respective multiplexing codes are indexed according to a numbering of the respective plurality of antenna ports” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GUANG W. LI
Primary Examiner
Art Unit 2478


February 12, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478